internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi b04-plr-156556-02 date september legend decedent surviving_spouse credit_shelter_trust son son date date date a b c d e f dear this is in response to your date letter and other correspondence requesting a ruling that the service disregard the qualified_terminable_interest_property qtip_election made on the decedent’s federal estate_tax_return the facts submitted are as follows decedent executed a will on date article fourth of the will provides that if surviving_spouse survives decedent decedent bequeaths to his two sons son and son as co-trustees of the credit_shelter_trust a sum equal to the applicable_amount in sec_6018 of the internal_revenue_code adjusted as provided in sections plr-156556-02 a and a as provided in the code as it existed in date less the value of any property includible in the taxable_estate and passing under another article of this will or otherwise than under this will and for which no deduction is allowed under sec_2055 or sec_2056 the co-trustees are directed to hold said sum in the credit_shelter_trust and to pay the net_income thereof to surviving_spouse for the remainder of her life in quarterly or more frequent installments article fourth also provides that the co-trustees are authorized at any time and from time to time to distribute to surviving_spouse so much of the principal of the credit_shelter_trust including the whole thereof as the co-trustees determine in the exercise of their absolute discretion to be desirable for the comfortable maintenance support medical_care and welfare of surviving_spouse considering her other sources of income known to the co-trustees upon the death of surviving_spouse the principal of the credit_shelter_trust and any accrued or undistributed_net_income shall be distributed to son and son in equal shares share and share alike and per stirpes in article fifth decedent bequeathed the residue of decedent’s estate to surviving_spouse decedent died on date surviving_spouse son and son survived decedent after specific bequests and expenses reduced the gross_estate dollar_figurea remained to fund the credit_shelter_trust under article fourth and transfer the residue to surviving_spouse of dollar_figurea dollar_figureb should have been transferred to the credit_shelter_trust and dollar_figurec should have been transferred outright to surviving_spouse surviving_spouse as executor of decedent’s estate filed a federal estate_tax_return form_706 on date on schedule m of the return the executor reported dollar_figured as the amount of property passing to surviving_spouse from the residuary treated dollar_figured as qualified_terminable_interest_property lifetime income right in nearly all net assets of estate placed in trust for two sons and made a qtip_election for that amount the remaining dollar_figuree was transferred to the credit_shelter_trust this caused the credit_shelter_trust to be underfunded by dollar_figuref surviving_spouse later placed the dollar_figured in a revocable_trust following the filing of the estate_tax_return the error regarding what amounts should have funded the credit_shelter_trust and what amounts should have passed outright to surviving_spouse were discovered those assets representing dollar_figuref plus appreciation the amount by which the credit_shelter_trust was underfunded were transferred to a separate trust excess exemption trust those assets representing dollar_figurec plus appreciation are held by surviving_spouse plr-156556-02 you have requested the following ruling the qtip_election is ineffective and null and void in accordance with revproc_2001_38 2001_24_irb_1335 and therefore a neither the credit_shelter_trust nor the excess exemption trust will be included in the gross_estate of surviving_spouse under sec_2044 b surviving_spouse will not be treated as making a gift under sec_2519 if surviving_spouse disposes of the income_interest from the credit_shelter_trust or the excess exemption trust c surviving_spouse will not be treated as the transferor of the credit_shelter_trust or the excess exemption trust assets for generation-skipping_transfer_tax gst purposes under sec_2652 law and analysis sec_2056 provides that the value of a decedent’s taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that a deduction is not allowed for terminable interests that pass to the spouse an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides that qualified_terminable_interest_property shall be treated as passing to the surviving_spouse and no part of such property shall be treated as passing to any person other than the surviving_spouse thus the value of such property is deductible from the value of the gross_estate under sec_2056 and is not treated as a terminable_interest under sec_2056 qualified_terminable_interest_property is property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies plr-156556-02 sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that the qtip_election is made on the return of tax imposed by sec_2001 or sec_2101 the term return of tax imposed by sec_2001 means the last estate_tax_return form_706 united_states estate and generation-skipping_transfer_tax return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed after the due_date a qtip_election has transfer_tax consequences for the surviving_spouse sec_2044 and b provides generally that the value of the gross_estate includes the value of any property in which the decedent had a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 sec_2519 and b provide that any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2652 provides that the surviving_spouse will be treated as the transferor of the property for generation-skipping_transfer_tax purposes in the absence of a reverse_qtip_election under sec_2652 in the case of a qtip_election to which revproc_2001_38 applies the service will disregard a qtip_election under sec_2056 and treat it as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 revproc_2001_38 applies to situations where a predeceased spouse’s estate made an unnecessary qtip_election under sec_2056 that did not reduce the estate_tax liability of the estate for example in some cases the decedent’s will provided for a credit_shelter_trust to be funded with an amount equal to the applicable_exclusion_amount under sec_2010 with the balance of the estate passing to a marital trust intended to qualify under sec_2056 the estate made qtip elections for both the credit_shelter_trust and the marital trust the qtip_election for the credit_shelter_trust was not necessary because no estate_tax would have been imposed whether or not the qtip_election was made for that trust revproc_2001_38 does not apply in situations where a partial_qtip_election was required with respect to a_trust to reduce the estate_tax liability and the executor made the election with respect to more trust property than was necessary to reduce the estate_tax liability to zero nor does it apply to elections that are stated in terms of a formula designed to reduce the estate_tax to zero plr-156556-02 in this case the executor mistakenly transferred dollar_figured an amount equal to dollar_figurec and dollar_figuref to surviving_spouse and made a qtip_election with respect to dollar_figured dollar_figuref should have been transferred to the credit_shelter_trust pursuant to article fourth of decedent’s will article fifth provides that the residuary_estate would pass outright to surviving_spouse after funding the credit_shelter_trust dollar_figurec not dollar_figured should have passed outright to surviving_spouse pursuant to article fifth decedent bequeathed to surviving_spouse the entire_interest in the property in the residuary_estate not only a qualified income_interest to surviving_spouse accordingly the qtip_election with respect to the dollar_figured the amount passing outright to surviving_spouse from the residuary_estate is ineffective the amount dollar_figurec passing to surviving_spouse will qualify for the marital_deduction under sec_2056 the qtip_election is ineffective for dollar_figurec for purposes of sec_2044 sec_2519 and sec_2652 further executor made a qtip with respect to dollar_figuref an amount that would qualify as a qualifying_income interest but passes to the credit_shelter_trust under decedent’s will the qtip_election for dollar_figuref is unnecessary because no estate_tax would have been imposed whether or not the qtip_election was made for that trust accordingly the service will disregard the qtip_election for dollar_figuref and treat it as null and void for purposes of sec_2044 sec_2519 and sec_2652 therefore based on the facts submitted and representations made we conclude that the qtip_election is ineffective for dollar_figurec passing outright to surviving_spouse and null and void for dollar_figuref under revproc_2001_38 accordingly we conclude that neither the credit_shelter_trust nor the excess exemption trust will be included in the gross_estate of surviving_spouse under sec_2044 surviving_spouse will not be treated as making a gift under sec_2519 if surviving_spouse disposes of the income_interest from the credit_shelter_trust or the excess exemption trust and surviving_spouse will not be treated as the transferor of the credit_shelter_trust or the excess exemption trust assets for generation-skipping_transfer_tax purposes under sec_2652 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we do not express an opinion whether surviving_spouse sec_2501 would apply to dispositions of surviving spouse’s income_interest in the credit_shelter_trust or the excess exemption trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-156556-02 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely yours _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
